              Case 2:19-cr-00159-RSL Document 42 Filed 09/10/19 Page 1 of 3



     1

     2

     3

     4

     5                             UNITED STATES DISTRICT COURT

     6                            WESTERN DISTRICT OF WASHINGTON
     7
                                            AT SEATTLE
     8

     9   UNITED STATES OF AMERICA,                No. CR 19-159-RSL
                   Plaintiff,
    10                                            NOTICE OF APPEARANCE OF
               v.                                 COUNSEL
    11

    12   PAIGE THOMPSON,

    13               Defendant.

    14

    15

    16

    17

    18

    19

    20
T




    21

    22

    23

    24

    25

    26
    27
         NOTICE OF APPEARANCE OF COUNSEL                              BAKER MARQUART LLP
    28   No. CR 19-159-RSL                                            777 S. Figueroa St., Suite 2850
                                                                      Los Angeles, CA 90017
                                                                      (424) 652-7800
               Case 2:19-cr-00159-RSL Document 42 Filed 09/10/19 Page 2 of 3



     1         TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

     2                  PLEASE TAKE NOTICE that Brain E. Klein appears as co-counsel for defendant

     3   Paige Thompson. Effective immediately, please add Mr. Klein as attorney to be noticed on all

     4   filings at the following address:

     5          Brian E. Klein
                Baker Marquart LLP
     6          777 S. Figueroa Street, Suite 2850
                Los Angeles, CA 90017
     7
                Telephone: (424) 652-7800
     8          Facsimile: (424) 652-7850
                E-Mail: bklein@bakermarquart.com
     9

    10

    11    Dated: September 10, 2019                       Respectfully submitted,

    12                                                    BAKER MARQUART LLP

    13
                                                          By:    /s/ Brian E. Klein
    14                                                           Brian E. Klein

    15

    16

    17

    18

    19

    20
T




    21

    22

    23

    24

    25

    26
    27

    28   NOTICE OF APPEARANCE OF COUNSEL              1                             BAKER MARQUART LLP
         No. CR 19-159-RSL                                                          777 S. Figueroa St., Suite 2850
                                                                                    Los Angeles, CA 90017
                                                                                    (424) 652-7800
Case 2:19-cr-00159-RSL Document 42 Filed 09/10/19 Page 3 of 3
